                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


TERESA RAVENSCROFT,                                    )
an individual, and                                     )
DEBORAH RAVENSCROFT,                                   )
an individual,                                         )
                                                       )
                       Plaintiffs,                     )
                                                       )
v.                                                     )       Case No. 20-CV-0020-CVE-JFJ
                                                       )
CSA TRAVEL PROTECTION AND                              )
INSURANCE SERVICES,                                    )
                                                       )
                       Defendant.                      )


                                     OPINION AND ORDER

       Before the Court is defendant CSA Travel Protection and Insurance Services’s motion to

dismiss (Dkt. # 6). Defendant argues that the Court lacks subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) because diversity of citizenship and the amount in controversy

requirement have not been adequately pled.1 Dkt. # 6.

                                                  I.

       Plaintiffs brought this action on January 21, 2020, alleging breach of contract, bad faith, and

a claim for punitive damages. Dkt. # 2. According to the complaint, plaintiffs are citizens of

Oklahoma and defendant is “an insurance company operating in San Diego, California.” Id. at 1–2.

Plaintiffs allege that they booked a cruise with Oceania Cruises for a trip to Tahiti/French Polynesia,

which was to take place between February 9 and 23, 2019. Id. at 2. As part of plaintiffs’ purchase

of the cruise, they purchased a trip cancellation insurance policy from defendant (Policy #



1
       Plaintiff has not yet filed a response; however, the Court deems a response unnecessary.
19007W7692). Id. On January 4, 2019, plaintiff Teresa Ravenscroft had surgery and, as a result,

her physician told her that she could not travel for at least ninety days. Id. Plaintiffs then cancelled

their cruise and made a claim under the policy for $15,598. Id. Defendant denied the claim, stating

that it was not payable because the surgery was on January 4, 2019, and “the policy did [not] go into

effect until January 8, 2019.” Id. Plaintiffs allege that the complications with Teresa Ravenscroft’s

surgery and further treatment that led to the cancellation did not take place until after January 8,

2019. Id. at 3.

                                                  II.

        Defendant argues that the Court lacks subject matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1). Dkt. # 6, at 1. Plaintiffs’ basis for subject matter jurisdiction is 28 U.S.C. §

1332. Dkt. # 2, at 1. Defendant argues that neither complete diversity nor the amount in controversy

requirement of 28 U.S.C. § 1332 is met. Dkt. # 6, at 1.

        A.        Diversity of Citizenship

        Defendant argues that, under 28 U.S.C. § 1332(c)(1)(A), an insurance company is a citizen

of every state in which the insured is a citizen. Id. at 3. Defendant argues that, because it insures

plaintiff, who is allegedly a citizen of Oklahoma (see Dkt. # 2, at 1–2), it is also a citizen of

Oklahoma and, thus, diversity of citizenship is not met. Dkt. # 6, at 3.

        As a requisite for subject matter jurisdiction based on diversity of citizenship, there must be

complete diversity, which exists “when all parties on one side of the litigation are of a different

citizenship from all other parties on the other side of the litigation.” Depex Reina 9 P’ship v. Texas

Int’l Petrol. Corp., 897 F.2d 461, 463 (10th Cir. 1990). A corporation is deemed to be a citizen of

every state in which it has been incorporated and of the state in which it maintains its principal place


                                                   2
of business. 28 U.S.C. § 1332(c)(1). However, “in any direct action against the insurer of a policy

or contract of liability insurance . . . to which action the insured is not joined as a party-defendant,”

the insurer is a citizen of “every state and foreign state of which the insured is a citizen.” 28 U.S.C.

§ 1332(c)(1)(A). “This provision is known as the ‘direct action exception.’” Kier v. Lowery, 2017

WL 1015319, at *7 (N.D. Okla. March 15, 2017) (unpublished).2

        The Court finds that the direct action exception does not apply to this case. “[A]ctions by

an insured against his or her own insurer are not direct actions within the meaning of § 1332(c)(1).”

Powers v. Allstate Motor & Cas. Ins. Co., 2010 WL 2270182, at *2 (D. Colo. June 7, 2010)

(unpublished); see also Tuck v. United Svs. Auto. Ass’n, 859 F.2d 842, 847 (10th Cir. 1988). The

“general rule is that the provisio does not affect suits against the insurer based on its independent

wrongs: such as actions brought against the insurer either by the insured for failure to pay policy

benefits or by an injured third party for the insurer’s failure to settle within policy limits or in good

faith.” Rosa v. Allstate Ins. Co., 981 F.2d 669, 675 (2d Cir. 1992). Here, plaintiffs bring their action

based upon the independent wrongs of defendant, the insurer. The law is clear that 28 §

1332(c)(1)(A) does not apply.

        Still, plaintiffs merely allege that “CSA Travel Protection and Insurance Services [is] an

insurance company operating in San Diego, California.” Dkt. # 2, at 2. For diversity of citizenship

to exist, plaintiffs must allege facts demonstrating that defendant’s principal place of business and

incorporation are of a different state than plaintiffs’ citizenship. See 28 U.S.C. § 1332(a)(1), (c)(1).

Plaintiffs appear to have alleged that defendant’s principal place of business is in California.



2
        Unpublished decisions are not precedential, but may be cited for their persuasive
        value. See Fed. R. App. 32.1: 10th Cir. R. 32.1.

                                                   3
Plaintiffs do not allege defendant’s state of incorporation. Dismissal at this stage of the litigation

is not proper, as plaintiffs should be allowed to file an amended complaint alleging, if they can, that

defendant is incorporated in a state other than Oklahoma.

       B.      Amount in Controversy

       Defendant next argues that the amount in controversy requirement of 28 U.S.C. § 1332 has

not been met. For diversity of citizenship to exist, “the matter in controversy [must] exceed[] the

sum or value of $75,000, exclusive of interest and costs . . . .” 28 U.S.C. § 1332(a). “The amount

in controversy is ordinarily determined by the allegations of the complaint . . . .” Laughlin v. Kmart

Corp., 50 F.3d 871, 873 (10th Cir. 1995) (abrogated on other grounds). “[T]he sum claimed by the

plaintiff controls if the claim is apparently made in good faith.” St. Paul Mercury Indem. Co. v. Red

Cab Co., 303 U.S. 283, 288 (1938).

       Here, plaintiffs have alleged breach of contract in the amount of $15,598 plus costs and

attorney fees. Dkt. # 2, at 3. Plaintiffs have also alleged bad faith and punitive damages in an

amount exceeding $75,000 exclusive of interest and costs. Id. at 3–4. Therefore, plaintiffs have met

the amount in controversy requirement of 28 U.S.C. § 1332 and defendant’s amount in controversy

argument should be denied.

       IT IS THEREFORE ORDERED that defendant CSA Travel Protection and Insurance

Services’s motion to dismiss (Dkt. # 6) is denied without prejudice, but plaintiffs must file an

amended complaint no later than March 6, 2020, properly pleading defendant’s citizenship.

       DATED this 3rd day of March, 2020.




                                                  4
